Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 14 Oct. 2022 have been fully considered but they are not persuasive.
Applicant's representative asserts that HUA does not teach the newly-amended “applying textures …” and “combining …” steps. The Examiner respectfully disagrees. In addition to the previously-cited ¶ [0054], ¶ [0055] further discloses that the ‘predetermined layering order represents an arrangement of the garment meshes’ from an outermost layer to a closest layer. ¶ [0054] further clarifies that “a set of layered garment meshes [are] collectively fitted to the target body mesh without intersections between the layered garment meshes.” In other words, the various meshes are distinct and separate (non-intersecting) and are fitted as an ensemble of layers upon a ‘target body mesh’. The Examiner acknowledges that each layer is individually fitted to the body mesh, but asserts that the layers of garment meshes are ALSO fitted to each other as concentrically fitting meshes to create a layered ensemble.
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-11, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,094,136. Although the claims at issue are not identical, they are not patentably distinct from each other because (see the table below).
Instant Application 17/403620
Patent 11,094,136
Differences Explained
Claim 1. A method comprising:
Claim 1. A method implemented in a three-dimensional virtual reality world, the method comprising: 
These are the preambles.
receiving a first cloth model and an avatar model for a three-dimensional virtual reality world, 
the first cloth model comprising a clothing mesh and the avatar model comprising a body mesh; 
receiving a first cloth model and an avatar model, 


the first cloth model comprising a clothing mesh and the avatar model comprising a body mesh;
These limitations are nearly the same, but the instant application incorporates language from the patented preamble.
scaling uniformly the first cloth model to match an overall size of the avatar model to generate a scaled first cloth model;
scaling uniformly the first cloth model to match an overall size of the avatar model to generate a scaled first cloth model;
These limitations are exactly the same.
identifying at least one edge of the scaled first cloth model;
identifying a first edge of the scaled first cloth model, the first edge of the scaled first cloth model identified based on a size difference between the first edge of the clothing mesh that is scaled uniformly and a first corresponding component of the body mesh;
The instant claim is much broader than the patented claim; the modifier ‘a first’ is substituted for ‘at least one’. The remainder of the limitation is omitted from the instantly-recited claim.

identifying a second edge of the scaled first cloth model, the second edge of the scaled first cloth model identified based on a size difference between the second edge of the clothing mesh that is scaled uniformly and a second corresponding component of the body mesh;
The instant claim is much broader than the patented claim; the modifier ‘a second’ is substituted for ‘at least one’. The remainder of the limitation is omitted from the instantly-recited claim.
deforming the scaled first cloth model to change a size of the edge and 

deforming the scaled first cloth model by increasing a size of the first edge of the scaled first cloth model and decreasing a size of the second edge of the scaled first cloth model;
The Examiner notes that the instantly-recited claim is broader than the patented claim in that ‘to change a size’ encompasses both ‘increasing a size’ and ‘decreasing a size’.
generate a deformed first cloth model;
generating a deformed first cloth model from the deforming of the scaled first cloth model that has been scaled uniformly;
The instantly-recited claim limitation is broader than the patented claim limitation since the bolded language is omitted from the instant claim.
performing a physical simulation of fitting the deformed first cloth model on the avatar model to generate a fitted first cloth model worn on an avatar of the avatar model; and
performing a physical simulation of fitting the deformed first cloth model on the avatar model to generate a fitted first cloth model worn on an avatar of the avatar model; …
These limitations are exactly the same.
Claim 1. (continued)
collapsing the fitted first cloth model onto the avatar model to generate a collapsed first cloth model; 
receiving a second cloth model; 

transforming the second cloth model into a fitted second cloth model worn on the avatar;
Claim 8.
collapsing the fitted first cloth model onto the avatar model to generate a collapsed first cloth model; 
receiving a second cloth model; and 
transforming the second cloth model into a fitted second cloth model worn on the avatar.
These limitations are exactly the same.
Claim 1. (continued)
applying textures of the collapsed first cloth model onto the avatar to generate the avatar wearing a piece of clothing according to the collapsed first cloth model; and 
combining the fitted second cloth model and the avatar wearing the piece of clothing according to the collapsed first cloth model to generate the avatar wearing a piece of clothing according to the fitted second cloth model outside the piece of clothing worn on the avatar according to the collapsed first cloth model.
Claim 9.
applying textures of the collapsed first cloth model onto the avatar to generate the avatar wearing a piece of clothing according to the collapsed first cloth model; and 
combining the fitted second cloth model and the avatar wearing the piece of clothing according to the collapsed first cloth model to generate the avatar wearing a piece of clothing according to the fitted second cloth model outside the piece of clothing worn on the avatar according to the collapsed first cloth model.
These limitations are exactly the same.
Claims 2-3
Claims 2-3
Both dependent claims in both the patent and instant application recite essentially the same limitations.
Claims 8-11
Claims 4-7
The ranges of dependent claims in both the patent and instant application recite essentially the same limitations.
Claim 14. A non-transitory computer storage medium, storing instructions configured to instruct a computer device to perform a method, 


the method comprising:
Claim 12.  A non-transitory computer storage medium, storing instructions configured to instruct a computer device to perform a method implemented in a three-dimensional virtual reality world, 
the method comprising:
These preambles are exactly the same. The Examiner notes the remaining limitations of instantly-recited claim 14 are essentially identical to those recited in instantly-recited claim 1; therefore, the same analysis cited above applies.
Claim 15. The medium of claim 14, wherein the method further comprises:




storing the fitted first cloth model and the collapsed first cloth model.
Claim 13. The medium of claim 14, wherein the method further comprises: 
collapsing the fitted first cloth model onto the avatar model to generate a collapsed first cloth model; and 
storing the fitted first cloth model and the collapsed first cloth model.
The instant claim is made broader since the ‘collapsing’ limitation was omitted from the patented claim.
Claim 16
Claim 14
These limitations are exactly the same.


The broad claim is not patentably distinct from the narrow claim in the issued patent. Normally, omission of elements and its function in combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184(1936).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG-PUB 2017/0161948, 'HUA') in view of Vendrow (U.S. PG-PUB 2015/0317813, 'VENDROW').
Regarding claim 1, HUA discloses a method comprising: 
receiving a first cloth model and an avatar model for a three-dimensional virtual reality world, the first cloth model comprising a clothing mesh and the avatar model comprising a body mesh (HUA; FIGS. 2-6; ¶ 0071; “At Step 202, a target body mesh may be received … by input interface 110. … at Step 202, a template body mesh may also be received by input interface 110. … a template body mesh may be received when at least one garment mesh is to be deformed from a template body mesh to the target body mesh. At Step 204, at least one garment mesh may be received by input interface 110. … a single garment mesh may be received for deformation by deformation engine 120.”); 
([VENDROW discloses this limitation.]); 
([VENDROW discloses this limitation.]); 
deforming the scaled first cloth model to change a size of the edge and generate a deformed first cloth model (HUA; FIG. 16; ¶ 0121; “At Step 1612, expand module 132 may expand outer garment mesh(s) away from the target body mesh by a predetermined amount … with respect to the normal direction, to form expanded outer garment mesh(s).”); and
performing a physical simulation of fitting the deformed first cloth model on the avatar model to generate a fitted first cloth model worn on an avatar of the avatar model (HUA; FIGS. 16, 17C, 18A, 18B; ¶ 0134; “… the garment mesh vertices may be mapped onto target body mesh 1704 according to their inherited uv coordinates to form a collapsed garment mesh 1702' having vertices 1708. The uv mapping includes exactly one chart and the boundary is equivalent to a circle and may be generated by a uv mapping using known parameterization techniques. … the vertices with null mapping may be given their uv coordinates by extrapolation using a Laplacian smoothing over the uv values of the vertices. Since a uv coordinate defines a unique position on the target body mesh, the selected garment mesh may be collapsed onto target body mesh 1704 by moving every vertex to the corresponding position on target body mesh 1704 according to its uv value, to form collapsed garment mesh 1702'. FIG. 18A illustrates a selected garment mesh 1802, and FIG. 18B illustrates the selected garment mesh 1802 as a collapsed garment mesh 1804 by according to Step 1610.”).
HUA does not explicitly disclose scaling uniformly the first cloth model to match an overall size of the avatar model to generate a scaled first cloth model, which VENDROW discloses (VENDROW; FIGS. 4A, 4B, 4C; ¶ 0046; “FIG. 4B depicts a user interface 422 after selection of female silhouetted torso 406, whereby a silhouette 424 is visible. … the silhouette is displayed relative to the reference body portion. … silhouette 424 is not proportionate to the reference body part (e.g., the subject's head), and, as such, an indicator 426 specifies the non-proportionality so that the user can adjust the size of silhouette 424. … user interface 402 can accept an adjustment signal to adjust the size of the silhouette to the range of sizes, herein the silhouette represents at least a boundary of the approximated body portion. FIG. 4C depicts a user interface 442 after silhouette 444 is sized proportionate [‘scaling uniformly the first cloth model to match an overall size of the avatar model] to the subject's head. Thus, an indicator 448 specifies the silhouette is sized properly for generating the simulated torso.”).
HUA also does not explicitly disclose identifying at least one edge of the scaled first cloth model, which VENDROW also discloses (VENDROW; ¶ 0047; “FIG. 5 … depicts an interface for adjusting a silhouette … Interface 502 … provides portions of a silhouette that can be selected at a point 504. Points 504 can be portions of a boundary of the silhouette [‘edge’] that enable a user to select via a user input 506 (e.g., a cursor, finger, or the like) to grab a portion of a silhouette [‘identifying … edges’] and to modify an approximated torso to fit the unclothed torso of the subject. … points 504 as depicted in FIG. 5 can represent any point or portion on the edge or boundary of a silhouette that can be used to manipulate or displace any boundary of the silhouette to form a better-fitting approximation to … a torso as an approximated body portion. … interface 502 … accepts a modification signal indicative of data representing a displacement (e.g., by grabbing) of a portion of an edge of the silhouette. The displacement of the portion of the edge of the silhouette can … modify … the approximated body portion, but also can be used for a simulated body portion.” [The Examiner asserts that each side of the silhouette depicted in FIG. 5 constitutes an ‘edge.’]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of HUA to include the scaling uniformly the first cloth model to match an overall size of the avatar model to generate a scaled first cloth model and the identifying at least one edge of the scaled first cloth model of VENDROW. The motivation for this modification could have been to obtain images of a user and a garment and to determine whether the garment to be worn by the user may be visually pleasing, prior to actually wearing the article of clothing.
HUA-VENDROW continue to disclose:
collapsing the fitted first cloth model onto the avatar model to generate a collapsed first cloth model; 
receiving a second cloth model;
transforming the second cloth model into a fitted second cloth model worn on the avatar (HUA; ¶ 0034; “… systems and methods of layering of … garment meshes onto a target body mesh. … a system may include a layering engine configured to receive two or more garment meshes, each separately fitted to a target body mesh and may perform a geometric layering process that iteratively deform garment meshes according to a layering order, to form a set of layered garment meshes. The deformation may include collapsing a specific (inner) garment mesh [‘first cloth model’] in the layering order onto the target body mesh, expanding outer garment mesh(s) to accommodate the inner garment mesh and shape-recovering the inner (collapsed) garment mesh toward the outer expanded garment [‘second cloth model’] such that the inner garment mesh does not intersect the outer expanded garment meshes and does not intersect the target body mesh.”);
applying textures of the collapsed first cloth model onto the avatar to generate the avatar wearing a piece of clothing according to the -- 22 --Patent ApplicationAttorney Docket No. 164946-200301/US collapsed first cloth model; and 
combining the fitted second cloth model and the avatar wearing the piece of clothing according to the collapsed first cloth model to generate the avatar wearing a piece of clothing according to the fitted second cloth model outside the piece of clothing worn on the avatar according to the collapsed first cloth model (HUA; ¶ 0054; “Layering engine 130 may be configured to receive two or more garment meshes [‘first/second cloth model’] and a target body mesh from input interface 110. … layering engine 130 may be configured to receive two or more deformed garment meshes from deformation engine 120. The received garment meshes (deformed garment meshes) may represent garments individually fitted to the target body mesh. Layering engine 130 may be configured to layer the garment meshes (deformed garment meshes) to the target body mesh according to a predetermined layering order, to generate a set of layered garment meshes collectively fitted to the target body mesh without intersections between the layered garment meshes … the predetermined layering order may be a user-specified order received … via user interface 150 … the predetermined layering order may be determined by layering engine 130 … the garment meshes may include information indicating a desired layering order. Layering engine 130 … provides a set of layered garment meshes to output interface 140” ¶ 0055; “[modules 131-133] … process the garment meshes in a sequential order associated with the predetermined layering order [which] represents an arrangement of the garment meshes with respect to the target body mesh from a closest layer [‘collapsed first cloth model’] to the target body mesh to an outermost (i.e., farthest) layer [‘fitted second cloth model’] to the target body mesh [‘generate the avatar wearing a piece of clothing according to the fitted second cloth model outside the piece of clothing worn on the avatar according to the collapsed first cloth model’]. Each of modules 131-133 … process inner garment meshes (all meshes in the assigned predetermined layering order except for the outermost garment mesh) with respect to the sequential order. … the sequential order (of the inner garment meshes) may include processing from a next outermost layer to the innermost layer.”).
Independent claim 14, after the preamble, exhibits similar scope and recites essentially the same limitations; therefore, the same motivation(s) to combine references will be maintained. 
Regarding claim 14, HUA-VENDROW disclose a non-transitory computer storage medium storing instruction configured to instruct a computer device to perform a method (HUA; ¶ 0145; “… memory 2106 may include any suitable non-transitory computer readable storage medium storing computer-readable instructions 2108 executable by processor 2102 for performing the operations described herein.”), the method comprising: … ([The remaining limitations are repeated essentially verbatim when compared to the recited limitations of independent claim 1.]).
Regarding claim 4, HUA-VENDROW disclose the method of claim 1, further comprising: receiving a user input to customize the deforming (HUA; FIG. 1, element 150 ‘user interface’; ¶ 0049; “Deformation engine 120 may include mapping module 121, length adjustment module 122, and reconstruction module 123. Deformation engine 120 may be configured to receive [a] garment mesh, a template body mesh (i.e., the body mesh to which the garment mesh is fitted) and a target body mesh from input interface 110. … deformation engine 120 may be configured to generate a target body mesh from the template body mesh based on user-specified body measurements.”).
Regarding claim 6, HUA-VENDROW disclose the method of claim 4, wherein the user input includes identification of the edge -- 21 --Patent ApplicationAttorney Docket No. 164946-200301/USfor the deforming (VENDROW; ¶ 0045; “ Edge detector 332 is configured to detect edges of features in a digital image by … increasing the visibility of edges and other detail present in a digital image. … edge detector 332 can implement Difference of Gaussians … techniques … to detect the edges of the layers of clothing in the source image and the edges of the unclothed body parts, such as the head. Auto selector 340 is configured to select data representing pixels constituting a body or torso image that is used to generate a simulated body or torso. … auto selector 340 selects a torso image that substantially matches or fits into the edges defined by … edge detector 332”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 4 of HUA-VENDROW to include the identification of the edge -- 21 --Patent ApplicationAttorney Docket No. 164946-200301/USfor the deforming of VENDROW. The motivation for this modification could have been to identify and detect where garments and bodies meet and intersect using image processing.
Regarding claim 8, HUA-VENDROW disclose the method of claim 4, further comprising: providing an interactive user interface to present the deformed first cloth model in response to the user input (HUA; ¶ 0063; “… user interface 150 may be any device … suitable for a user to provide data or information to system 100 (e.g., a layering order, selection of deformation and/or layering, input of parameters for controlling deformation and/or layering processing, display preferences, rendering preferences, etc.). … user interface 150 may include … a physical keyboard, a virtual keyboard, a camera, a smartphone, a tablet device, a touch screen, a computer mouse, a speaker, a camera, a microphone, an alphanumeric input device, a cursor control device … user interface 150 may be combined with other components of system 100, such as display 170.”).
Regarding claim 11, HUA-VENDROW disclose the method of claim 1, further comprising: providing an interactive user interface to present the scaling in response to a user input to customize the scaling (HUA; ¶ 0049, ¶ 0053; “… deformation engine 120 may receive a garment mesh from input interface 110, and process the garment mesh (via modules 121-123) such that the output garment mesh may be deformed with respect to the shape of the target body mesh (while retaining a same level of tightness), retains the overall length and geometric details of the input garment mesh, and may be free of self-intersections and intersections with the target body mesh.” ¶ 0063; “Optional user interface 150 may be any device … suitable for a user to provide data or information to system 100 (e.g., a layering order, selection of deformation and/or layering, input of parameters for controlling deformation [‘customize the scaling’] and/or layering processing, … rendering preferences, etc.).”).
Regarding claim 15, HUA-VENDROW disclose the medium of claim 14, wherein the method further comprises: 
storing the fitted first cloth model and the collapsed first cloth model (HUA; ¶ 0059; “Modules 131-133 may be configured to repeat the processing for each inner garment mesh to form a set of layered garment meshes. … collapsed garment meshes, expanded garment meshes, shape-recovered garment meshes and/or the received garment meshes may be stored in data storage 190, e.g., at least during the layering process performed by layering engine 130.”).
Regarding claim 16, HUA-VENDROW disclose the medium of claim 15, wherein the method further comprises: scaling uniformly a generic cloth model acquired for the avatar model of a user to generate the first cloth model (VENDROW; FIGS. 4A, 4B, 4C; ¶ 0046; “FIGS. 4A to 4C illustrate the use of an image processor configured to interact with a user interface … FIG. 4A depicts a user interface 402 in which a face is identified in the source image, the face being associated with a body or torso 410. The user interface 402 can present a selection of gender-specific approximated torsos, such as a male silhouetted torso 404 and a female silhouetted torso 406. … user interface 402 can receive signals to select a silhouette from a number of silhouettes, including gender-specific silhouettes. FIG. 4B depicts a user interface 422 after selection of female silhouetted torso 406, whereby a silhouette 424 is visible. … the silhouette is displayed relative to the reference body portion. … silhouette 424 is not proportionate to the reference body part (e.g., the subject's head), and, as such, an indicator 426 specifies the nonproportionality so that the user can adjust the size of silhouette 424. … user interface 402 can accept an adjustment signal to adjust the size of the silhouette to the range of sizes, herein the silhouette represents at least a boundary of the approximated body portion. FIG. 4C depicts a user interface 442 after silhouette 444 is sized proportionate to the subject's head. … an indicator 448 specifies the silhouette is sized properly for generating the simulated torso.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the medium of claim 15 of HUA-VENDROW to include the scaling uniformly a generic cloth model acquired for the avatar model of a user to generate the first cloth model of VENDROW. The motivation for this modification could have been to ensure that a garment is properly sized to a body model, with special emphasis given to matching a torso for a draped dress.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over HUA in view of VENDROW as applied to claim 1 above, and further in view of Khalili et al. (U.S. PG-PUB 2016/0379419, 'KHALILI').
Regarding claim 2, HUA-VENDROW disclose the method of claim 1; however, HUA-VENDROW do not explicitly disclose that the deforming of the scaled first cloth model includes stretching the edge of the scaled first cloth model to generate a corresponding expanded edge of the deformed first cloth model, which KHALILI discloses (KHALILI; ¶ 0059; “… to get the texture on the side of the piece of clothing, … 3D model manager 120 … uses special techniques such as UV Mapping to stretch the front and back edges of the clothing texture to cover the missing texture on the sides of the clothing.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 1 of HUA-VENDROW to include the stretching the edge of the scaled first cloth model to generate a corresponding expanded edge of the deformed first cloth model of KHALILI. The motivation for this modification could have been to generate a snugly fitted clothing texture over an avatar.
Regarding claim 3, HUA-VENDROW disclose the method of claim 1; however, HUA-VENDROW do not explicitly disclose that the deforming of the scaled first cloth model includes shrinking the edge of the scaled first cloth model to generate a corresponding reduced edge of the deformed first cloth model, which KHALILI discloses (KHALILI; ¶ 0059; “… to get the texture on the side of the piece of clothing, the 3D model manager 120 is programmed to use special techniques such as UV Mapping to stretch the front and back edges of the clothing texture to cover the missing texture on the sides of the clothing.” ([The Examiner invokes ‘Official Notice’ that a person having ordinary skill in the art would have known how to implement ‘shrinking’ if s/he had already known how to implement ‘stretching.’]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 1 of HUA-VENDROW to include the shrinking the edge of the scaled first cloth model to generate a corresponding reduced edge of the deformed first cloth model of KHALILI. The motivation for this modification could have been to generate a snugly fitted clothing texture over an avatar.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HUA in view of VENDROW as applied to claim 4 above, and further in view of Nair et al. (U.S. PG-PUB 2016/0035142, 'NAIR') and Massen (U.S. PG-PUB 2011/0310086, 'MASSEN').
Regarding claim 5, HUA-VENDROW disclose the method of claim 4; however, HUA-VENDROW do not explicitly disclose adjusting a stiffness of the clothing mesh to adjust a transition of the deformation from selected edges into interior areas of the clothing, which NAIR discloses (NAIR; ¶ 0019; “The vertex color indicates which deformation map topology to apply to the vertex. A topology may be a degree of deformation that can be applied to a simulated character based on how a graphical asset is displayed on the character in proximity to the character's skin (e.g., tight-fitting, loose-fitting, etc.). … multiple topologies may be applied to a particular area of the body of a simulated character. … a single garment graphical asset can be tight-fitting in one area and loose-fitting in a neighboring area of the simulated character [The Examiner asserts that a garment may be stiff where it is bound, such as with a string or belt. Relatedly, areas outside the constriction of the string or belt may be looser that those that are tightly bound or held up.]. On areas of the simulated character where a garment transitions from tight-fitting to loose-fitting, a combination of two deformation map values (one for tight-fitting and one for loose-fitting) may be applied. … where a skirt or dress stretches across the gap between a simulated character's legs. The garment may fit tightly against the legs, but depending on the body type, may drape differently when not in direct contact with the character's body. The vertex color can be used to determine the weight associated with each of the deformation map topologies (e.g., loose-fitting or tight-fitting).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 4 of HUA-VENDROW to include the adjusting a stiffness of the clothing mesh to adjust a transition of the deformation from selected edges into interior areas of the clothing of NAIR. The motivation for this modification could have been to simulate the effect of a belt constricting a garment mesh with stiffness under/around the belt and looseness farther away from the belt.
HUA-VENDROW-NAIR do not explicitly disclose that the user input includes identification of the stiffness of at least a portion of the scaled first cloth model, which MASSEN discloses (MASSEN; ¶ 0040; “Denim, … is generally stiff when bent, and exhibits little or no stretch when under tension. … stiff denim tends to form large waves under compression and smaller waves under tension. Synthetic fibers, such as lycra, then to be very supple, folding easily, and stretching when under tension.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 4 of HUA-VENDROW-NAIR to include the identification of the stiffness of at least a portion of the scaled first cloth model of MASSEN. The motivation for this modification could have been to provide a model that can be used to describe folded, draped or hanging cloth, which has unique tensioning and stretching properties.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HUA in view of VENDROW as applied to claims 4 and 1 above, respectively, and further in view of NAIR.
Regarding claim 7, HUA-VENDROW disclose the method of claim 4; however, HUA-VENDROW do not explicitly disclose that the user input includes identification of a degree of the deforming, which NAIR discloses (NAIR; ¶ 0022; “The degree of deformation to apply to the portion of the graphical asset may be controlled via input from an input device.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 1 of HUA-VENDROW to include the identification of a degree of the deforming of NAIR. The motivation for this modification could have been to use the intuitive creativity of a human designer to realistically adjust a person’s body and/or garment to simulate the natural drape of fabric(s).
Regarding claim 9, HUA-VENDROW disclose the method of claim 1; however, HUA-VENDROW do not explicitly disclose providing a user interface to receive a user input customizing the physical simulation, which NAIR discloses (NAIR; ¶ 0022; “The degree of deformation to apply to the portion of the graphical asset may be controlled via input from an input device. … a user may use an input device (e.g., a mouse) to click on a particular portion of the graphical asset and drag the cursor to expand the portion of the graphical asset in different directions. … a user may click on the hip of a simulated character and drag the cursor left or right to widen the hip area of the character. Alternatively, a user may use a slider control presented on the screen to manipulate pre-set body style characteristics (e.g., lean, heavy, fit, pregnant, etc.), which may then be applied to the graphical assets associated with the simulated character” ¶ 0029; “… the total displacement may be further modified by receiving user input from an input device to further deform the portion of the graphical asset. The user input may be received by a slider control, clicking and dragging directly on the simulated character, selecting a deformation option from a list … Once the total displacement value has been determined, the character deformation system may then update the portion of the graphical asset to be deformed using the total displacement value.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 1 of HUA-VENDROW to include the providing a user interface to receive a user input customizing the physical simulation of NAIR. The motivation for this modification could have been to use the intuitive creativity of a human designer to realistically adjust a person’s body and/or garment to simulate the natural drape of fabric(s).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HUA in view of VENDROW and NAIR as applied to claim 9 above, and further in view of Sareen et al. (U.S. PG-PUB 2011/0298897, 'SAREEN').
Regarding claim 10, HUA-VENDROW-NAIR disclose the method of claim 9; however, HUA-VENDROW-NAIR do not explicitly disclose that the physical simulation includes computing of draping, folding, stretching and shrinking in portions of the fitted first cloth model worn on an avatar of the avatar model, which SAREEN discloses (SAREEN; ¶ 0071; “… fold lines may be assigned in digital pattern 180. Pieces that are folded (e.g., lapels) may have a line drawn on them where the fold will occur, so that E-FIT can fold the pattern piece along that line.”; ¶ 0187-188; “Fit analysis algorithm 906 may perform a stretch test to determine how much the virtual fabric is stretching in consumer drape 1102. Positive stretch values may indicate tighter fit areas, zero or a small stretch value may indicate areas of good fit or simply no-stretch. Negative stretch values may indicate areas of compression [The Examiner is interpreting ‘compression’ to be analogous with ‘shrinking.’]. … stretch values may be used to determine how well or how poor a garment fits an avatar. This data can then be stored additionally as fit data 1104. Stretch can be calculated in many ways. … [such as] by measuring the percent difference in a specific measurement before and after the drape. … an initial garment measurement might yield one length. After draping the garment on an avatar, the draped garment measurement at the same location might have a length that has increased or decreased. … the percent difference in length for that specific measurement may be defined as the stretch value. In another embodiment, the stretch value may be calculated for many garment measurements, and the stretch value may refer to the total stretch of all garment measurements, or the average stretch value of all garment measurements.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 9 of HUA-VENDROW-NAIR to include the computing of draping, folding, stretching and shrinking in portions of the fitted first cloth model worn on an avatar of the avatar model of SAREEN. The motivation for this modification could have been to provide an apparatus and system for 3D virtual try-on of apparel on an avatar, in addition to a method of fitting a garment on a person's body which comprises receiving specifications of a garment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619